Exhibit 10.10
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDMENT is entered into as of November 4, 2008, by and between Alon
USA GP, LLC, a Delaware limited liability company (successor to Alon USA GP,
Inc. and referred to as the “Company”), and Claire A. Hart (“Executive”).
     WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement, dated as of July 31, 2000, as amended by that certain
Amendment to Executive/Management Employment Agreement, dated as of May 1, 2005
(as so amended, the “Agreement”), and wish to amend the Agreement to assure that
any payments under the Agreement that (i) constitute a deferral of compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), comply with the requirements of Section 409A to avoid the
imposition of excise taxes and (ii) qualify for an exemption from deferred
compensation treatment under Section 409A of the Code satisfy the requirements
of such exemption. Terms not defined in this Amendment will have the meaning set
forth in the Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. To the extent that a payment becomes due to Executive under Section 10
of the Agreement by reason of Executive’s termination of employment, (i) the
term “termination of employment” will have the same meaning as “separation from
service” under Section 409A of the Code (ii) except as provided in Section 2
hereof, all such payments will be made in a single lump sum no later than 60
days after the date on which Executive terminates employment.
     2. If the Company makes a good faith determination that a payment under the
Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A, (ii) is made to Executive by reason of his separation from service
and (iii) at the time such payment would otherwise be made Executive is a
“specified employee” as hereinafter defined, the payment will be delayed until
the first day of the seventh month following the date of such termination of
employment and will bear interest at the prime rate of interest as published in
the Wall Street Journal on the first business day following the date of
Executive’s termination of employment. For purposes of this Section 2, a
specified employee is an officer of Alon USA Energy, Inc. with annual
compensation in excess of $150,000 (as adjusted for years after 2008), provided
that only the 50 highest paid officers of Alon USA Energy, Inc. may constitute
“specified employees” for any 12-month period. An individual who is identified
as a one of the 50 highest paid officers during any portion of a calendar year
will be a specified employee for purposes of the Agreement during the 12-month
period beginning on April 1 of the following calendar year.
     3. To the extent that any payment made under the Agreement constitutes a
deferral of compensation subject to Section 409A of the Code, the time of such
payment may not be accelerated except to the extent permitted by Section 409A.
Where Section 409A of the Code permits a payment or benefit that constitutes a
deferral of compensation to be accelerated, the payment or benefit may be
accelerated in the sole discretion of the Company.

 



--------------------------------------------------------------------------------



 



     4. Any expense reimbursements required to be made under the Agreement will
be for expenses incurred by Executive during the term of the Agreement, and such
reimbursements will be made not later than December 31st of the year following
the year in which Executive incurs the expense; provided, that in no event will
the amount of expenses eligible for payment or reimbursement in one calendar
year affect the amount of expenses to be paid or reimbursed in any other
calendar year. Executive’s right to expense reimbursement will not be subject to
liquidation or exchange for another benefit.
     5. Notwithstanding any provision of the Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to the Agreement as the Company
deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.
     6. The provisions of this Amendment supersede and replace in their entirety
any conflicting provision set forth in the Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            ALON USA GP, LLC
      By:   /s/ Jeff D. Morris         Name:      Jeff D. Morris        Title:  
   Chief Executive Officer        EXECUTIVE
      /s/ Claire A. Hart            Claire A. Hart           

- 2 -